                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

REGINALD RIVERS, SR.,                        )       Civil Action No. 8:19-cv-00345-TMC
                                             )
                      Plaintiff,             )
                                             )
             v.                              )
                                             )                        ORDER
ANDREW SAUL,1                                )
Commissioner of Social Security,             )
                                             )
                      Defendant.             )



       Plaintiff Reginald Rivers brought this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a final decision of the Social Security Commissioner denying his claim for

benefits under the Social Security Act. (ECF No. 1). This matter is before the court on the

Commissioner’s motion, pursuant to sentence four of 42 U.S.C. § 405(g), for entry of judgment

reversing the decision of the agency and remanding the case for further administrative proceedings.

(ECF No. 25). Plaintiff consents to the motion to remand. Id. at 1.

       Accordingly, the court GRANTS the motion to remand (ECF No. 25).                         The

Commissioner’s decision is REVERSED, pursuant to sentence four of 42 U.S.C. § 405(g), and

this action is REMANDED to the Commissioner for further administrative proceedings.2

       IT IS SO ORDERED.
                                                                      s/Timothy M. Cain
                                                                      United States District Judge
October 30, 2019
Anderson, South Carolina

1
  Andrew Saul is now the Commissioner of Social Security and is automatically substituted as a
party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the Social Security Act, 42 USC
405(g) (action survives regardless of any change in the person occupying the office of
Commissioner of Social Security).
2
  The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
